    Case: 1:18-cr-00119 Document #: 65 Filed: 10/21/20 Page 1 of 2 PageID #:520




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                                 No. 18 CR 119
       v.
                                                 Judge Manish S. Shah
SEAN MCCARTHY

           GOVERNMENT’S MOTION TO DISMISS THE INDICTMENT

      The UNITED STATES OF AMERICA, through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois,

respectfully moves this Court to dismiss the indictment against defendant Sean

McCarthy without prejudice, and in support thereof states as follows:

      1.     On July 5, 2018, defendant Sean McCarthy was charged in a three-count

indictment with production of child pornography, in violation of Title 18, United

States Code, Section 2251(a) (Count One); transportation of child pornography, in

violation of Title 18, United States Code, Section 2252A(a)(1) (Count Two); and

receipt of child pornography, in violation of Title 18, United States Code, Section

2252A(a)(2)(A) (Count Three). Dkt. 20. On July 11, 2019, McCarthy pled guilty via

written plea agreement to Count One of the indictment. Dkt. 39. Sentencing is

currently pending before this Court.

      2.     The United States seeks to dismiss the pending indictment against

defendant McCarthy without prejudice.
    Case: 1:18-cr-00119 Document #: 65 Filed: 10/21/20 Page 2 of 2 PageID #:521




      3.     Federal Rule of Criminal Procedure 48(a) states that the “government

may, with leave of court, dismiss an indictment[.]”

      4.     Counsel for the United States has spoken with counsel for McCarthy,

who does not oppose this motion.

      WHEREFORE, the United States respectfully moves this Court for a dismissal

of the indictment in this case without prejudice, pursuant to Fed. R. Crim. P. 48(a).

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                       By: s/ Kelly M. Greening
                                          KELLY M. GREENING
                                          Assistant United States Attorney
                                          219 South Dearborn Street, 5th Floor
                                          Chicago, Illinois 60604
                                          (312) 353-5300




                                          2
